NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 07a0142n.06
                           Filed: February 21, 2007

                                             No. 05-4632

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


JOSEPH MYERS,                                              )
                                                           )         ON APPEAL FROM THE
       Plaintiff-Appellant,                                )         UNITED STATES DISTRICT
                                                           )         COURT FOR THE SOUTHERN
v.                                                         )         DISTRICT OF OHIO
                                                           )
IRON WORKERS DISTRICT COUNSEL OF                           )                            OPINION
SOUTHERN OHIO & VICINITY PENSION                           )
TRUST,                                                     )
                                                           )
       Defendant-Appellee.




BEFORE:        MARTIN, COLE, and GILMAN, Circuit Judges.

       PER CURIAM. Plaintiff Joseph Myers appeals from a district court order granting

judgment on the administrative record to Defendant Iron Workers District Council of Southern Ohio

& Vicinity Pension Trust (the Trust) in an action for payment of disability benefits brought under

29 U.S.C. § 1132(a)(1)(B) of the Employee Retirement Income Security Act (ERISA), 29 U.S.C. §§

1001-1461. After a de novo review of the administrative record, the district court concluded that

Myers’s ailments did not amount to a “total and permanent disability” from ironworking as defined

by the Trust and, therefore, the Trust did not wrongfully deny Myers a disability pension. Myers

appeals, claiming that the administrative record supports a finding that he is totally and permanently

disabled within the Trust’s definition. As a result, says Myers, he is entitled to a disability pension.
No. 05-4632
Myers v. Iron Workers Dist

       Having reviewed the district court opinion de novo, Glenn v. MetLife, 461 F.3d 660, 665 (6th

Cir. 2006) , and upon careful review of the record and the parties’ submissions, we conclude that the

issuance of a more detailed opinion by this Court would be duplicative and serve no useful purpose.

Accordingly, for substantially the same reasons set forth in the district court’s comprehensive and

well-reasoned opinion, Myers v. Iron Workers Dist. Council of S. Ohio & Vicinity Pension Trust, No.

2:04-CV-966, 2005 WL 2979472 (S.D. Ohio Nov. 7, 2005), we AFFIRM the district court order

granting judgment on the administrative record to the Trust.




                                                -2-